Citation Nr: 1223923	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-28 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disability.
	
2.  Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied the Veteran's claim.  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in February 2012.  In April 2012, the Board sought a medical opinion from the Veterans Health Administration (VHA).

Although the RO reopened the Veteran's claim by deciding the issue on its merits in the October 2007 rating decision, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial.  The Board has characterized the claim accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed June 1977 rating decision denied the Veteran's claim of service connection for a heart disability based on a finding that the Veteran had no heart disease and his cardiac systolic click was a constitutional or developmental abnormality.

2.  Evidence received since the June 1977 rating decision includes medical records that document that the Veteran has non-ischemic cardiomyopathy; relates to the unestablished fact necessary to substantiate the claim of service connection for a heart disability; and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record reasonably establishes that the Veteran's current non-ischemic cardiomyopathy is causally related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a heart disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. Resolving all reasonable doubt in favor of the Veteran, service connection for non-ischemic cardiomyopathy is warranted on de novo review.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of VA's duties to notify and assist on the matter; any notice defect or duty to assist failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

	Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	New and Material Evidence

The Veteran's claim of service connection for a heart disability, filed in July 1976, was denied in a June 1977 rating decision based on a finding that the Veteran had no heart disease and that his cardiac systolic click was a constitutional or developmental abnormality.  He did not appeal the decision and it became final.  38 U.S.C.A. § 7105.  

The evidence received since the June 1977 rating decision includes medical records showing that the Veteran has been diagnosed with non-ischemic cardiomyopathy.  This evidence is new (as it was not previously of record) and it is material as it establishes that the Veteran has a current heart disability.  It pertains to an unestablished fact necessary to substantiate the claim of service connection for a heart disability, and raises a reasonable possibility of substantiating the claim. Accordingly, the claim may be reopened.

	De Novo Review

A March 1964 service treatment record (STR) notes that the Veteran was found to have a markedly split and clicking second sound to auscultation of the heart, and it was felt that he also had as third sound.  

An April 1971 STR notes that the Veteran was taking his retiring physical with a benign systolic click and abnormal ECG.  It was noted that the Veteran complained of intermittent short sharp anterior chest pains and tightness in the chest.  The diagnoses were first degree A-V block on ECG and systolic click - probably benign.

On April 1971 service separation examination, the Veteran was noted to have a mild systolic click which was benign.  

On April 1977 VA cardiovascular examination, it was noted that in 1951 the Veteran was first noted to have a mitral systolic click, which was of some concern at the time of his retirement and that he was noted to have some prolongation of A/V conduction-time on ECG since the 1960s.  The Veteran reported that he was hospitalized for a few days for evaluation in 1975 and 1976 for evaluation of left upper anterior chest pain.  The diagnosis was early mitral systolic click which may be associated with prolapse mitral-valve leaflet.  An ECG documented a prolapsing mitral valve and dilated aortic root.  

In a January 2007 the Veteran's physician S.I.B., M.D., noted that the Veteran was diagnosed with a weak heart years ago during his military service and that systolic click can mean many things and may relate to a mitral valve disease.  She noted that mitral valve disease and cardiomyopathy often co-exist as mitral regurgitation can lead to dilated cardiomyopathy and dilated cardiomyopathy can cause mitral regurgitation.  She opined that it was possible that the Veteran's systolic click could be related to his current cardiomyopathy and overall cardiovascular disease.  

On August 2007 VA heart examination, the diagnosis was cardiomyopathy of unknown etiology with a distant history of compensated congestive heart failure (CHF).  The examiner noted that she could not resolve the question of an etiologic relationship between the Veteran's current cardiovascular disease and the episodic systolic click the Veteran had in service without a resort to mere speculation.   

A March 2011 Disability Benefits Questionnaire (DBQ), completed by the Veteran's physician S.B., M.D., reflects that the Veteran had a non-ischemic dilated cardiomyopathy which was diagnosed in 2003.  

A March 2011 DBQ completed by a VA examiner indicates that the Veteran had a non-ischemic cardiomyopathy and no ischemic heart disease.  

In a May 2012 response to the Board's April 2012 VHA opinion request, J.S., M.D. (a cardiologist) noted the Veteran had dilated cardiomyopathy of an undefined etiology with an uncertain date on onset, that the initial onset of cardiomyopathy likely predated the diagnosis by many years, and that the Veteran may have sustained a viral or toxic myocarditis at any point in the past that eventually evolved into dilated cardiomyopathy.  He added that viral syndromes associated with multiple gastrointestinal illnesses with reports of chest pain in service may be relevant.  He noted that the Veteran incontestably had advanced cardiac disease, that symptoms possibly consistent with myocarditis which evolved into dilated cardiomyopathy were present from the 1950s onward, that other differential diagnoses may have contributed to a fully evolved cardiomyopathy after the Veteran's service, and that although there was no definitive evidence to support any one etiology, it was unlikely that mitral valve insufficiency or mild systolic click was the culprit lesion.  He opined that while there are many potential etiologies for cardiomyopathy, the Veteran's underlying mitral valve disease has not (less than a 50/50 probability) substantively affected or caused his cardiomyopathy.  

In the January 2007 letter the Veteran's private physician opined that the Veteran's cardiomyopathy could be related to his systolic click noted in service.  The May 2012 opinion of the VHA consulting expert was that the Veteran's underlying mitral valve disease did not substantively affected or cause his cardiomyopathy.  However, he did note that the initial onset of cardiomyopathy likely predated the diagnosis by many years and that that symptoms possibly consistent with myocarditis which evolved into dilated cardiomyopathy were present from the 1950s onward.  Hence, while the opinion does not relate the Veteran's systolic click to his cardiomyopathy, it does suggest a relationship between the later diagnosed cardiomyopathy and symptoms the Veteran began to experience from 1950 and later.  [The Veteran reported experiencing intermittent chest pain in service].  Additionally, none of the medical providers in this matter was able to say with certainty when the Veteran's cardiomyopathy began (it was noted to have began many years before the diagnosis).  In light of the foregoing, the Board finds the medical opinions in the matter to be in equipoise.  Particularly given the May 2012 VHA consulting expert's opinion that symptoms consistent with myocarditis (a precursor which over time led to his cardiomyopathy) were present from the 1950s onward and that the Veteran had 20 years of service beginning in 1951 (suggesting that the development of cardiomyopathy began in service), and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record reasonably establishes that the Veteran's current cardiomyopathy is causally related to his service.   

Accordingly, the Board concludes that the evidence of record supports the Veteran's claim and that all the requirements for establishing service connection are met.  Service connection for non-ischemic cardiomyopathy is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The appeal seeking to reopen a claim of service connection for a heart disability is granted; service connection for non-ischemic cardiomyopathy is granted on de novo review.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


